DETAILED ACTION
Claims 8-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Khader et al. (US 2012/0144417), and further in view of Wyatt et al. (US 2012/0192220), and further in view of Crowe et al. (US 2016/0366479).

Claim 8, Yun teaches a method comprising: 
receiving first content from a source of content (400) (fig. 1); 
presenting the first content (i.e. broadcast content) on at least one output device (100) (p. 0025); 

sending, from a receiver app to a broadcaster app, information related to the data element (i.e. based on user profile) (p. 0034); 
identifying, the replacement content using the information related to the data element (i.e. selecting replacement ad based on user profile) (p. 0034); 
sending, from the broadcaster app to the receiver app, indication of the replacement content to be presented in lieu (i.e. instead of) of original content along with at least one start time of play of the replacement content (p. 0027, 0032-0034); 
commencing play of the replacement content at the start time (p. 0051). 
Yun is not entirely clear in teaching a method comprising: 
sending, from the receiver app to the broadcaster app, indication of the start time; and 
“identifying, using the broadcaster app”;
responsive to receiving from the receiver app the indication of the start time, the broadcaster app updating itself at least in part by presenting a message on a user interface (UI) about the replacement content, or presenting content on the UI that is related to the replacement ad, or both. 
Khader teaches the specific features of:
“sending, from the receiver app to the broadcaster app” (fig. 7; p. 0085-0092);
“identifying, using the broadcaster app” (broadcaster app resources) (p. 0085-0092).

Wyatt teaches a method comprising: 
“sending, indication of the start time” (information about insertion points) (p. 0073); and 
“responsive to receiving from the receiver app the indication of the start time” (i.e. additional information about commercials to be inserted at a particular time) (p. 0073). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement content as taught by Wyatt to the system of Yun to allow for additional information about replacement content to be inserted (p. 0073).
Crowe teaches the specific feature of:
“the broadcaster app updating itself at least in part by presenting a message (i.e. message is displayed during presentation) on a user interface (UI) about the replacement content, or presenting content on the UI that is related to the replacement ad, or both” (p. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a message during advertising as taught by Crowe to the system of Yun to let the viewer know of a modification to the presentation (p. 0039).



Claim 12, Yun teaches the method of claim 11, wherein the replacement Period element comprises at least one replacement ad used by the receiver ad to replace original content (p. 0051). 

Claim 13, Yun is silent regarding the method of claim 8, comprising using the broadcaster app to alter presentation on the output device by presenting a message on the at least one output device pertaining to the replacement content. 
Wyatt teaches the method of claim 8, comprising using the broadcaster app to alter presentation on the output device by presenting a message on the at least one output device pertaining to the replacement content (i.e. additional information about commercials to be inserted) (p. 0073). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement content as taught by Wyatt to the system of Yun to allow for additional information about replacement content to be inserted (p. 0073).

Claim 14, Yun is silent regarding the method of claim 8, comprising using the broadcaster app to alter presentation on the output device by presenting different content on the at least one output device that is related to the replacement content. 
Wyatt teaches the method of claim 8, comprising using the broadcaster app to alter presentation on the output device by presenting different content on the at least one output device that is related to the replacement content (i.e. additional information about commercials to be inserted) (p. 0073). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement content as taught by Wyatt to the system of Yun to allow for additional information about replacement content to be inserted (p. 0073).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Khader et al. (US 2012/0144417), and further in view of Wyatt et al. (US 2012/0192220), and further in view of Crowe et al. (US 2016/0366479), and further in view of Zhao et al. (US 2019/0132652).

Claim 9, Yun is silent regarding the method of claim 8, wherein the first content comprises Advanced Television System Committee (ATSC) 3.0 content. 
Zhao teaches the method of claim 8, wherein the first content comprises Advanced Television System Committee (ATSC) 3.0 content (p. 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided ATSC content as taught by Zhao to the system of Yun to provide interactive services (p. 0028).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Khader et al. (US 2012/0144417), and further in view of Wyatt et al. (US 2012/0192220), and further in view of Crowe et al. (US 2016/0366479), and further in view of Clift (US 2020/0169788).

Claim 10, Yun is silent regarding the method of claim 8, wherein the at least one data element indicating replacement content comprises xlink information. 
Clift teaches the method of claim 8, wherein the at least one data element indicating replacement content comprises xlink information (p. 0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided XLink based methods as taught by Clift to the system of Yun to allow for personalized ad replacement (p. 0074).

Claim 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Khader et al. (US 2012/0144417), and further in view of Coffin, III (US 2003/01723760), and further in view of Herring et al. (US 2003/0073402).

Claim 15, Yun teaches an assembly (i.e. code for operating broadcaster and receiver sides) for playing content, comprising: 
at least one display for presenting content (100) (fig.1); 
at least one processor in the assembly for playing content for controlling the display (100) (fig.1);

“replacement content” (p. 0027, 0032-0034).
Yun is silent regarding the specific feature of:
“the receiver app configured for sending to the broadcaster app signals between start and end of play of the content so that in event of a channel change before ending presentation of the content, the broadcaster app knows how much of the content was watched”.
Khader teaches the specific features of:
“receiver app” (fig. 7; p. 0085-0092);
“broadcaster app” (broadcaster app resources) (p. 0085-0092).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided specifically apps at the broadcaster and receiver ends as taught by Khader to the system of Yun to provide communication between server and user end for replacement content (p. 0085-0092).
Coffin teaches the specific feature of:
“the broadcaster knows how much of the content was watched” (i.e. tracking advertising content watched) (p. 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided advertisement tracking as taught by Coffin to the system of Yun to allow the system to know what content was viewed (p. 0077).
Herring teaches the specific feature of:
“the receiver configured for sending to the broadcaster app signals (i.e. messages) between start and end of play of the content so that in event of a channel change before ending presentation of the content (i.e. listener data) (p. 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided broadcaster tracking as 

Claim 19, Yun is silent regarding the assembly of claim 15, wherein altering presentation on the display comprises presenting a message pertaining to the replacement content. 
Wyatt teaches the assembly of claim 15, wherein altering presentation on the display comprises presenting a message pertaining to the replacement content (i.e. additional information about commercials to be inserted) (p. 0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement content as taught by Wyatt to the system of Yun to allow for additional information about replacement content to be inserted (p. 0073).

Claim 20, Yun is silent regarding the assembly of claim 15, wherein altering presentation on the display comprises presenting different content on the display that is related to the replacement content. 
Wyatt teaches the assembly of claim 15, wherein altering presentation on the display comprises presenting different content on the display that is related to the replacement content (i.e. additional information about commercials to be inserted) (p. 0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement .

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Khader et al. (US 2012/0144417), and further in view of Coffin, III (US 2003/01723760), and further in view of Herring et al. (US 2003/0073402), and further in view of Clift (US 2020/0169788).

Claim 16 is analyzed and interpreted as an apparatus of claims 1 and 10.

Claim 17, Yun is silent regarding the assembly of claim 16, wherein the broadcaster app is configured for, responsive to receiving the xlink notification message, resolving the xlink to render a replacement Period element establishing the replacement content. 
Clift teaches the assembly of claim 16, wherein the broadcaster app is configured for, responsive to receiving the xlink notification message, resolving the xlink to render a replacement Period element (i.e. resolution) establishing the replacement content (p. 0074-0076). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided XLink based methods as taught by Clift to the system of Yun to allow for personalized ad replacement (p. 0074).

Claim 18, Yun is silent regarding the assembly of claim 17, wherein the broadcaster app is configured for sending to the receiver app the replacement Period 
Clift teaches the assembly of claim 17, wherein the broadcaster app is configured for sending to the receiver app the replacement Period element and at least one trigger related to the replacement Period element (i.e. broadcasting application), the receiver app being configured for sending to the broadcaster app notification of occurrence of the at least one trigger, the notification establishing the signal (i.e. switchover) (p. 0072-0075). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided XLink based methods as taught by Clift to the system of Yun to allow for personalized ad replacement (p. 0074).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Khader et al. (US 2012/0144417), and further in view of Wyatt et al. (US 2012/0192220), and further in view of Crowe et al. (US 2016/0366479), and further in view of Simpson et al. (US 2017/0302982).

Claim 21, Yun is silent regarding the method of Claim 8, wherein the method is executed by a display device for playing the replacement content and executing the broadcaster app and receiver app.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided applications for replacement content as taught by Simpson to the system of Yun to allow for ease of content management (p. 0080).

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 8-21 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170034576 A1	EYER; Mark et al.
US 20030073402 A1	Herring, Russell M.  et al.

Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426